Citation Nr: 1549646	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

What evaluation is warranted for coronary artery disease status post percutaneous intervention and stent placement from March 28, 2011?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to December 1967.
 
This matter was originally on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2015, the Board of Veterans' Appeals (Board) remanded the case.  
 
The Veteran testified before the undersigned in January 2014.  A transcript of that proceeding is of record.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire appeal period, competent medical evidence has not shown that the Veteran's coronary artery disease status post percutaneous intervention and stent placement has been not been manifested by evidence of a workload less than eight metabolic equivalents, cardiac hypertrophy, or cardiac dilation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for coronary artery disease status post percutaneous intervention and stent placement have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
  
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for coronary artery disease status post percutaneous intervention and stent placement.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's coronary artery disease status post percutaneous intervention and stent placement has been rated as 10 percent disabling since March 28, 2011, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005. 

Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned when the evidence shows workload of greater than 7 metabolic equivalents but not greater than 10 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is assigned for workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104. 

One metabolic equivalent is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalents by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

A phone interview with the Veteran was conducted in February 2013 at which time he reported being last seen by his private cardiologist in December 2012.  He reported not having chest pain or shortness of breath.  He reported being able to cut his lawn, use a weed eater for about 20 minutes, carry bags of mulch without symptoms.  He reported being able to 24 pounds up a flight of stairs. 

The examiner noted that although the Veteran had remained asymptomatic since 2005 per medical notes, and although testing in March 2008 showed no ischemia and positron-emission tomography/myocardial perfusion scanning in March 2009 showed no ischemia, he did have stenosis to the degree that is considered ischemic per catheterization in December 1995 and October 1994 (December 1995 - 30-40 percent stenosis circumflex normal right coronary artery; 80 percent stenosis in distal left anterior descending artery seen on catheterization December 1995 and October 2004 procedure note percutaneous coronary intervention with percutaneous transluminal coronary angioplasty and drug eluting stent implantation to mid left anterior descending artery with 90 percent stenosis).

The examiner noted that cardiology records show the Veteran had been stable and that there had not been  any reason to suspect worsening of his cardiac status since he last had testing in March 2009.  The examiner stated that there was no reason to believe his cardiac status had underwent any changes since March or July 2009 (note stated testing showed no overt ischemia or infarction positron-emission tomography/myocardial perfusion scanning on March 5 which demonstrated no overt ischemia or infarction with normal left ventricular systolic function and an ejection fraction of 66 percent.)  Therefore the tests reports from March 2009 per cardiology notes were used for the claim and no new testing was ordered.  The examiner noted that cardiology note dated in December 2012 states that the Veteran was asymptomatic.  An electrocardiogram of the same date does not mention left ventricular hypertrophy or infarct.  An exercise test in March 2008 estimated metabolic equivalents based on testing without ischemia 8 to 10.  Although metabolic equivalents testing was not conducted in February 2013, the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical testing.  Echocardiogram also demonstrated no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 66 percent in March 2009.

The examiner noted that there was no history of myocardial infarction, heart transplant, implanted cardiac pacemaker, implanted automatic cardioverter defibrillator, or congestive heart failure.  The examiner determined that the Veteran's ischemic heart disease did not impact his ability to work.  

In February 2015, the appellant was seen by James Kammerling, M.D. for an annual examination regarding his coronary artery disease.  The appellant reported feeling in good health.  Physical examination was negative for chest pain, claudication, and dyspnea on exertion, leg swelling, orthopnea, paroxysmal nocturnal dyspnea and syncope.    

The Veteran underwent VA examination in July 2015.  The examiner noted that since February 2013, the Veteran had been seeing his heart doctor about once a year.  He stated that he could not do an exercise stress test anymore, that when he has one at the heart doctor's office "I have to go to the hospital" and "They think it's showing up false readings (at the office)" making the results unreliable.  He stated that his last pharmacologic stress test was about three years prior.  The Veteran stated that he had been doing "pretty good."  He had not had any new hospitalizations, heart procedures, etc. since the last time he was interviewed.  The Veteran reported that he was still cutting his grass and taking care of his yard but taking a lot of breaks.  The Veteran reported that he was not supposed to shovel snow.  The appellant reported getting tired and needing to take breaks while working with flowers and bushes.  The appellant offered that he was unsure if the need for breaks was due to his heart or his age.   

The examiner noted that the Veteran's heart condition required continuous medication for control but that there was no history of myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious cardiac condition, or pericardial adhesions.  

On physical examination, the Veteran demonstrated a heart rate of 59, regular rhythm and heart sounds, clear auscultation of the lungs, normal peripheral pulses, and no peripheral edema.  There was no cardiac hypertrophy or dilatation.  An exercise stress test was not performed.  On interview-based metabolic equivalents test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner determined that the Veteran's heart condition did not impact his ability to work and that all in all, he was doing well.  The examiner noted that given that testing shows no ischemia, normal function, no left ventricular hypertrophy, etc., it would appear that the appellant was is not having functional loss related to his heart.

The examiner noted that the Veteran testified in January 2014 that he was not supposed to shovel snow or do any hard physical labor.  The Veteran testified that he could not do stress tests anymore because of his three stents and that if he needed a stress test it had to be with the medication in the vein and a machine.  The examiner commented, "Although the Veteran is considered generally credible/competent, from a medical standpoint, placement of multiple stents would not alone generally lead to inability to do a treadmill stress test.  In lay terminology, there is not a "three strikes and (you're) out" standard for stents as regards stress tests. The Veteran may have misunderstood something."

The examiner noted that although the Veteran stated that he gets fatigued with some activities, based on his history, exam and test results (particularly his echocardiogram) this fatigue is less likely than not related to his service-connected heart condition.  The examiner stated that it appears, based on his echocardiogram, that his heart pumps normally.  His stents appear to have restored normal blood flow to his heart muscle successfully, as intended, preventing lasting ischemic damage to the muscle itself.  His medications for treatment of his cholesterol appear to have been successful in preventing re-accumulation of obstructing plaque on the lining of the arties of the heart since they were opened up with stents.  All in all, his treatments appear to have been successful in preventing further ischemic heart disease related problems.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected coronary artery disease status post percutaneous intervention and stent placement.  The competent and credible evidence of record preponderates against finding that the Veteran's workload is less than 7 metabolic equivalents.  Further, there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Indeed, the available evidence of record shows estimated metabolic equivalents of 8 to 10.   

The Board acknowledges the Veteran's assertions that his heart disability is more severely disabling than the 10 percent currently awarded.  The evidence of record, however, preponderates against these contentions.  Moreover, the Veteran is not competent to state the current severity of his heart disability.  While the appellant is competent to describe his symptoms he is not competent to determine his workload in metabolic equivalents, nor has he submitted evidence from his private treating professionals showing evidence to support a higher rating.  The evidence indicates that the Veteran's heart disability does not impact his daily living. 

The medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his coronary artery disease.  Furthermore, there is no basis for a staged rating for either disability.  Neither the lay nor the medical evidence reflects that the disabilities met the criteria for rating in excess of 10 percent at any time during the appeal period.  

Accordingly, the claim for an initial rating in excess of 10 percent for coronary artery disease is denied.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total disability evaluation based on individual unemployability due to service connected disorders is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to individual unemployability benefits.

The discussion above reflects the fact that the symptoms of the Veteran's service-connected coronary artery disease are contemplated by the applicable rating criteria.  The effects of his disability, including his reported symptom of fatigue have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, service connection has only been established for coronary artery disease.  Accordingly, there are no other service-connected disabilities in which extra scheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation higher than 10 percent is not warranted for coronary artery disease status post percutaneous intervention and stent placement from March 28, 2011.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


